Examiner’s Comment
The information disclosure statement (IDS) submitted on 09/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see appeal brief pages 7-15, filed 03/23/2022, with respect to the 35 U.S.C. 103 rejection of claims 1-7 and 9-18 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-7 and 9-18 has been withdrawn.
Allowable Subject Matter
Claims 1-7 and 9-18 allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 is directed to a method for measuring a variance of a measurement signal, the method comprising, among other things, determining the variance of the measurement signal by filtering a running mean value of the filtered measurement signal. Claim 9 is directed to a method for data fusion using a Kalman filter, the method comprising, among other things, determining the variance of the measurement signal by filtering a running mean value of the filtered measurement signal. Claim 13 is directed to a device for measuring a variance of a measurement signal, the device comprising, among other things, a filter configured to determine the variance by filtering a running mean value of the filtered measurement signal.
None of the prior art references cited whether taken alone or in combination explicitly teach or suggest the concept of determining the variance of the measurement signal by filtering a running mean value of the filtered measurement signal.
Takaoka (US-PGPUB 20110066377 A1) teaches a velocity calculator comprising a data acquirer, a high pass filter, a low pass filter, and a velocity calculating section as shown in Fig. 8. The data acquirer acquires acceleration data AD from a three-axis acceleration sensor 4, and pitch rate data PD from a Y axis gyro sensor 5 and send the acceleration data AD and pitch rate data PD to the high pass filter. The high pass filter removes DC components from the acceleration data AD and pitch rate data PD to generate acceleration data AD1 and pitch rate data PD1 and sends acceleration data AD1 and pitch rate data PD1 to the low pass filter. The low pass filter performs low pass filtering on the acceleration data AD1 and pitch rate data PD1 to generate acceleration data AD2 and pitch rate data PD2 and sends acceleration data AD2 and pitch rate data PD2 to the velocity calculating section. The velocity calculating section performs velocity calculation using acceleration data AD2 and pitch rate data PD2 to generate velocity data VD1. Furthermore, Takaoka discloses that the velocity calculating section may calculate the variance                         
                            
                                
                                    α
                                
                                
                                    z
                                
                            
                        
                     corresponding to the acceleration data AD2 and the variance                         
                            
                                
                                    ω
                                
                                
                                    y
                                
                            
                        
                     corresponding to the pitch rate data PD2. Furthermore, Takaoka discloses performing moving average filtering in addition to the high pass filtering and low pass filtering on the acceleration data AD and pitch rate data PD. However, the variance                         
                            
                                
                                    α
                                
                                
                                    z
                                
                            
                        
                     and                         
                            
                                
                                    ω
                                
                                
                                    y
                                
                            
                        
                     calculated by the velocity calculating section corresponds to the variance of the filtered acceleration data AD2 and the pitch rate data PD2 and not the variance of the acceleration data AD and the pitch rate data PD received from the three-axis acceleration sensor 4 and the Y axis gyro sensor 5. In contrast, claims 1, 9, and 13 requires determining the variance of the measurement signal received from the sensor by filtering a running mean value of the filtered measurement signal, i.e. determining the variance of the unfiltered measurement signal by filtering a running mean value of the filtered measurement signal.
Watanabe et al. (US-PGPUB 2001/0029421 A1) discloses a system and a method for determining bad road condition. The system includes an electronic control unit that includes a filter block and a variance calculation block as shown in Fig. 2. The electronic control unit receives measurement signals output by the vehicle wheel speed sensors 5-8. A vehicle wheel speed calculation block calculates rotational speeds of the vehicle wheels 1-4 using the measurement signals output by the sensors 5-8 and informs the vehicle wheel acceleration calculation block of the computed wheel speeds. The vehicle wheel acceleration calculation block calculates the acceleration of the vehicle wheels 1-4 using the wheel speeds and informs the filter block of the calculated vehicle wheel accelerations. The filter block performs a high pass filtering process to the vehicle wheel accelerations to generate a filtering-resultant vehicle wheel accelerations and informs the variance calculation block of the filtering-resultant vehicle wheel accelerations. The variance calculation block computes the variances with respect to the filtering-resultant vehicle wheel accelerations. Furthermore, Watanabe discloses calculating the variance DVWB using a limited number, “n”, samples of after filtering resultant vehicle wheel accelerations DVFW where each DVFW is calculated by the filter block using Equation (1). However, the variance DVWB calculated by the variance block corresponds to the variance of the filtering-resultant vehicle wheel accelerations DVFW and not to the variance of the measurement signals output by the sensors 4-8. In contrast, claims 1, 9, and 13 requires determining the variance of the measurement signal received from the sensor by filtering a running mean value of the filtered measurement signal, i.e. determining the variance of the unfiltered measurement signal by filtering a running mean value of the filtered measurement signal. Furthermore, Watanabe does not explicitly teach or suggest performing a low-pass filtering process after the high pass filtering process.
Claims 2-7, 10-12, and 14-18 are allowed for at least the same reasons as claims 1 and 9 by reason of dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlo Waje whose telephone number is (571)272-5767.  The examiner can normally be reached on 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767



/JYOTI MEHTA/Supervisory Patent Examiner, Art Unit 2182